UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UBS FINANCIAL SERVICES, INC.,
                      Plaintiff,
                                                                   20-CV-9729 (JPO)
                     -v-
                                                                        ORDER
 PHYLLIS FRANK, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Phyllis Frank has moved for an order striking Emily Rosen’s cross-motion for summary

judgment. The Court finds that there is good cause to permit Rosen to file her motion for

summary judgment on the RMA account. Parties have a right to file for summary judgment, and

the brief delay will be addressed by giving Frank additional time and pages to respond in

opposition. The additional 25 pages are justified by the fact that Rosen’s motion addresses a

non-overlapping issue (in large part).

       However, the parties have ignored this Court’s clear directive at Docket Number 24 that

“ALL further filings shall be made in the main case, 19-cv-6259.”

       Accordingly, Frank’s motion to strike at Docket Number 36 is granted on the separate

ground that Rosen’s brief was filed in the wrong case.

       Frank shall file her opposition to Rosen’s motion for summary judgment on or before

July 23, 2021, and shall have 25 pages for that opposition. Rosen shall file her reply within 14

days of Frank’s opposition.

       The parties shall re-file all their submissions in the correct case, and again, ALL further

filings are to be made in 19-cv-6259.

       The Clerk of Court is directed to close the motion at Docket Number 36.



                                                 1
      SO ORDERED.


Dated: July 8, 2021
       New York, New York

                            ____________________________________
                                       J. PAUL OETKEN
                                   United States District Judge




                              2
